Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	The Applicants’ Amendment to the Claims filed on 03/01/2021 is entered.
	Claim 2 is presently cancelled.
	Claims 1, 3-9, 12, 16-18, 20-23, 25-32, 34-50, and 53 are pending and examined.
Election/Restrictions
Claims 1 and 23 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 39-50, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/11/2016 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Information Disclosure Statement
	The IDS filed on 03/02/2021 has been considered by the examiner.
Response to Amendment
	All objections and rejections made in a previous office action are withdrawn herein in view of the Applicants’ Amendment to the Claims filed on 03/01/2021.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Peng Chen on 03/25/2021.

The application has been amended as follows: 
Cancel claims 37 and 53.
Amend claim 18 (line 3) as follows: Amend “mini-prmoter” to “mini-promoter”.
Amend claim 22 (line 2) as follows: Amend “enhance element” to “enhancer element”.
Amend claim 36 (line 3) as follows: …the miRNA, 
Amend claim 38 (line 2) as follows: …contacting… .
Amend claim 39 (line 2) as follows: …subject with the recombinant replication competent gammaretrovirus of claim 23……
Amend claim 42 (line 2) as follows: …subject with the recombinant replication competent gammaretrovirus of claim 1……
Amend claim 47 (lines 1-2) as follows: …administering the recombinant replication competent gammaretrovirus of claim 1……
claim 49 (line 1) as follows:  …the gammaretrovirus…
Amend claim 50 (line 1) as follows:  …the gammaretrovirus…

Conclusion
Claims 1, 3-9, 12, 16-18, 20-23, 25-32, 34-36, and 38-50 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/CATHERINE S HIBBERT/           Primary Examiner, Art Unit 1636